 114DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Enterprises,Inc.andSheet Metal WorkersInternationalAssociation,LocalUnion No. 60,AFL-CIO. Case 19-CA-4900November 7, 1972SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn May 10, 1972, Administrative Law Judge'Maurice Alexandre issued the attached Supplemen-talDecision in this proceeding. Thereafter, theGeneral Counsel filed exceptions and a supportingbrief, and Respondent filed a brief in answer to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the backpay specification hereinbe dismissed in its entirety.,The title of"TrialExaminer"was changed to "Administrative LawJudge" effective August 19, 1972.TRIAL EXAMINER'S SUPPLEMENTALDECISIONMAURICE ALEXANDRE, Trial Examiner: On July 1, 1971,the National Labor Relations Board issued a Decision andOrder in this proceeding directing Respondent to reinstateJohn Gruver, Gene Wright and George Moore, and to payeach of them a sum of money equal to the amount hewould normally have earned from July 21, 1971, the dateon which each was unlawfully discharged, to the date onwhich each is offered reinstatement, less interim earnings.191 NLRB No. 118.On February 10, 1972, a backpay specification and anotice of hearing were issued by the Regional Director forRegion 19, and on February 25, 1972, Respondent filed itsanswer to the backpay specification. Pursuant thereto, ahearing was held before me in Idaho Falls, Idaho, onMarch 7, 1972. Upon the entire record, my observation ofthe witnesses, and the briefs filed by the parties, I make thefollowing:FINDINGSAND CONCLUSIONSInAugust 1970, following receipt of the initial unfairlabor practice charge herein, Respondent's vice presidentand secretary, Thomas Watts, went to the office of IdahoEmployers Council, Inc., and was advised to reinstate thethreeabove-named dischargees. On August 25, 1970,Respondent mailed to each of the three dischargees aregistered letter reading as follows:We are inquiring as to whether or not you would beinterested in returningto work for us.We will hold the job open until Monday, August 31,1970. Should you be interested, we would like to hearfrom you by then. If we do not hear from you byMonday,we will assumeyou are notinterested infurther employment with us.Wright and Moore received their letters on or aboutAugust 26, but did not respond thereto. Gruver was not athome when delivery of the letter to him was attempted.Although a notice of the attempt was left in his mailbox, hefailed to claim the letter. When Watts learned that theletter to Gruver had not been delivered, he telephoned theCouncil, which offered to write another letter to Gruver.On October 5, 1970, a representative of the Councilmailed to Gruver the following letter which he received onor about October 6:We represent the above company [Respondent] inlabor relationsmatters.Mr.Thomas E. Watts has advised me that on August25, 1970, he addressed a letter to you offering re-employment at the same job you previously held withthe company. He also informed me that this letter wasreturned by the Post Office because you had refused toaccept it.Mr.Watts has asked me to write to you on behalf ofthe companyand tellyou that he is ready and willing tore-employ you at your former job. He will hold thisposition open until Monday, October 12, 1970.If you have not reported by that date, the company willassume thatyou are no longer interested in furtheremployment with them.Apparently,the RegionalOffice advised Respondent thatthe August 25 letters did not constitute adequate offers ofreinstatement.Accordingly, on September 16, 1971, theCouncil'srepresentativesent toWright andMooreidentical letters which were received by them the followingday. Theseletters readas follows:We represent American Enterprises, Inc. in laborrelations matters.The Regional Director, Region 19, National LaborRelations Board has ordered the company to againoffer you re-employment at your former position withthem.Mr.Thomas E. Watts has asked me to write to you onbehalf of the company. Mr. Watts previously offeredyou unconditionalreinstatementby letter of August 25,1970.You did not accept this offer. This is to adviseyou that American Enterprises,Inc. is againwilling andready to re-employ you at your former position withthem at your former rate of pay. This is an unequivocaloffer of re-employment. The company will hold thisposition open until October 1, 1971. If you have not200 NLRB No. 26 AMERICAN ENTERPRISES, INC.reported by that date the company will assume that youare no longer interested in further employment withthem.Respondentinsiststhat the letters of August 25, 1970,constituted adequate offers of reinstatement. The GeneralCounsel contends that they did not. However, he concededat the hearing that if the letters were adequate, no backpayisdue to any of the three dischargees because of theirearningsduring the backpay period. I find that the lettersof August 25 constituted adequate offers of reinstatement,and that the three dischargees are not entitled to anybackpay.In his brief, the General Counsel correctly states that adiscriminatee is entitled to a specific and unequivocal offerof reinstatement, and that a mere inquiry concerning hisinterestin returning to work does not constitute such anoffer.Rea Trucking Company, Inc.,176 NLRB No. 67;Barr Packing Company,82 NLRB 1.1 do not agree with hiscontention that the August 25 letters were at most a"careful"query concerning the dischargees' possibleinterest to some "undescribed" job unaccompanied by aspecific offer of reinstatement. It is true that taken alone,the first paragraph would not meet the applicable test. Areasonable interpretation of the first sentence of the second1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.115paragraph,however,was that Respondent was holdingopen the dischargees'jobs for them.Admittedly,the offerto hold"the" jobs for the dischargees was not the mostfelicitous choice of language;and unquestionably,an offerto the dischargees to hold"your"jobs open would havebeen preferable.But as stated inCentacCorp.,179 NLRB313 at 322, "If the menhad doubt,they could haveinquired."The recordcontains no evidence to support the GeneralCounsel's implication that Respondent's offers were notmade in good faith.On the contrary,Watts crediblytestified that Respondent was busy and needed employeesinAugust 1970, that he sought the Council's advice, thattheCouncil advised him to offer reinstatement to thedischargees,and that he then sent the August 25 letters. Iam persuaded that Watts intended and attempted to followsuch advice.Accordingly,I reject the implication that theletters did not constitutebonafide offers of reinstatement.RECOMMENDED ORDEROn the basis of the above findings and conclusions andthe entire record, it is ordered that the backpay specifica-tion herein be dismissed in its entirety.'102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.